   Case 2:20-cr-00030-MHT-KFP Document 54 Filed 10/14/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )        CRIMINAL ACTION NO.
   v.                             )            2:20cr30-MHT
                                  )                (WO)
DOMINICK ANTONIO BLOUNT           )


                        MENTAL-HEALTH ORDER

    In     accordance      with   the   judgment      of    conviction

entered today, it is ORDERED that, upon commencement of

supervised release, the United States Probation Office

shall:

    (1)     Arrange     for   a   mental-health       evaluation         of

defendant Dominick Antonio Blount, which should: (a)

identify and recommend appropriate treatment for any

mental illnesses, substance-abuse disorders, or issues

adjusting     from     the    prison     environment        back       into

society;    and      (b)   expressly     address      and    recommend

appropriate treatment for his abuse of alcohol and its

underlying causes, including potential depression and
      Case 2:20-cr-00030-MHT-KFP Document 54 Filed 10/14/20 Page 2 of 2




trauma, as well as his difficulty with anger management

and     use     of     guns     and     other        weapons     to     resolve

interpersonal conflicts.

      (2)     Arrange         for    defendant        Blount     to     receive

mental-health treatment, which shall include counseling

at    least     twice     per       month,     to    address     the     issues

described       above.         The     court        recommends        cognitive

behavioral       therapy       (CBT)    as     a     potential    course     of

treatment.

      (3) File a report of the evaluation under seal with

the     court        within     28    days      of     the     beginning     of

supervision.

      DONE, this the 14th day of October, 2020.

                                        /s/ Myron H. Thompson
                                      UNITED STATES DISTRICT JUDGE
